 208DECISIONSOF NATIONAL LABORRELATIONS BOARDAccordingly, we find that an affirmative claim to represent theemployees in the island toolroom as a separate bargaining unit hasnot been raised by either certified labor organization and we thereforedismiss the petition filed by the Employer herein.,'The Employerhas, however, made a proper request for an order clarifying the unitin Case No. 39-RC-380.The unit description in that case will beamended accordingly.[The Board amended the certification of representatives issuedin Case No. 39-RC-380 to include in the unit description thereof allisland toolroom employees and dismissed the petition.]8 SeeAmpereoElectronic Corporation,109 NLRB 353, 354.Geyer Manufacturing Co., Division of The Wood Shovel andTool Co.andLodge No. 1988, International Association ofMachinists,AFL-CIO,Petitioner.Case No. 13-RC-5748.March27,1958DECISION AND CERTIFICATION OF RESULTSOF ELECTIONPursuant to a stipulation for certification upon consent electionentered into between the parties and the Regional Director for theThirteenth Region on October 23, 1957, an election by secret ballotwas conducted November 8, 1957, under the supervision of theRegional Director among the employees in the appropriate unit setforth in the stipulation.Upon completion of the election, the partieswere furnished with a tally of ballots which showed that of approxi-mately 57 eligible voters, 14 cast votes for the Petitioner, 34 against,and 6 were challenged.On November 15, 1957, the Petitioner timely filed objections to theelection and the conduct thereof, and timely served copies upon theEmployer.The objections alleged in substance that (1) during thecourse of the election campaign the Employer published and sent toits employees a series of letters and leaflets, together with photostaticcopies of newspaper articles in an effort to persuade employees tovote against the union; (2) that the letters, leaflets, and newspaperarticles contained false, slanderous, and misleading statements; and(3) that approximately 1 week before the election the Employerdeducted 3 dollars from each employee's paycheck and returned it inan envelope on which it was stated, "The union wants us to take this$3.00 out of your check each month and send it to them."In accordance with the Board's Rules and Regulations the RegionalDirector conducted an investigation and on January 30, 1958, issued120 NLRB No. 33. GEYER MANUFACTURING CO.209and duly served upon the parties his report on objections to the elec-tion-in which he recommended that the Board overrule the objections.On February 5, 1958, the Petitioner filed exceptions to the report onobjections.-Upon the basis of the entire record in this case, the Board 1 makesthe following findings of fact :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce has arisen concerning the repre-sentation of employees of the Employer within the meaning of Section9 (c) and Section 2 (6) and (7) of the Act.4.The parties stipulated and we find that the following employeesof the Employer constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act:All production and maintenance employees including plant clericalemployees but excluding office employees, professional employees,guards, and supervisors as defined in the Act.5.In conformity with the Regional Director's recommendation,we find no merit in the Petitioner's objections.In its exceptions the Petitioner alleges in substance that : (1) Theemployees were not in a position to appraise the truth or falsity of thestatements contained in the Employer's letters which, it contends, arefalse, slanderous, and misleading; (2) the Board should not condonethe deduction of moneys from the employees' paychecks withoutauthorization by the employees; and (3) by returning the deductedmoney to the employees in a separate envelope which contained anti-union propaganda the Employer compelled its employees to accept andread antiunion propaganda which contained a deliberate falsehood.The Employer sent four letters to the employees on October 29,30, 31, and on November 4, respectively.The letters of October 30and 31 appear to be the ones on which the Petitioner bases its ob-jections.The letter of October 30 alleged that the Petitioner's con-stitution afforded no civil rights to members of the union; that itprovided for an iron discipline over the members which was imple-mented by heavy fines, suspension and expulsion; that employees ofother employers could vote the employees out on strike; and thatthe Petitioner exacted many fees and assessments in addition to itsregular membership dues.Attached to the letter was a photostaticcopy of a newspaper column by Victor Reisel entitled, "No CivilRights Within Unions."'Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act, theBoard has delegated its powers in connection with this case to a three-member panel[Chairman, Leedom and Members Bean and Jenkins].483142-59-vol. 120-15 210DECISIONS OF NATIONAL LABOR- RELATIONS BOARDThe letter of October 31 stated that the Petitioner had the reputa-tion of being "strike-happy" and that in the spring of 1956 it ranbne of the most violent strikes in history in a New York aviation com-pany and subsequently violated its pledge not to take disciplinaryaction against nonstrikers.This letter was accompanied by repro-ductions of two newspaper articles relating to strikes by the inter-national of the petitioning local union against other employers.Onearticle, entitled, "AWounded Baby's Cries," described the violenceat a struck plant which culminated in the shooting of a young-child.The other article, entitled, "Union Arrogance Costly Mistake," re='feired'to a strike in which, the pickets would not allow shareholdersand newspaper reporters to cross the picket line to attend the com-pany's annual meeting.Petitioner does not contend-that the newspaper articles were forgedor that the letters were factually false. It is contended, however,that the Regional Director failed to evaluate the ability of the em-ployees to appraise the truth or falsity of the Employer's statementscontained-in its letters and that by unlawfully deducting money fromthe employees' paychecks and returning it in an envelope containingantiunion propaganda the Employer compelled its employees to acceptand read antiunion propaganda containing a deliberate falsehood.We do not agree. The statements complained of are obvious propa-ganda, clearly recognizable as such by employees presumably com-petent properly to evaluate it.' In theGummed Products 3andComfort Slipper4cases, and more recently inTuttlecCKilt, Inc.' wereiterated the principle that campaign propaganda which includesexaggeration, inaccuracies, partial truths, name-calling, and false-hoods, while not condoned, may be excused provided it is not coupledwith forged campaign -material or other campaign trickery or somisleading as to prevent the exercise of a free choice by employeesin the election of their bargaining representative.We accordingly adopt the Regional Director's recommendationsand overrule the objections.As the -Petitioner did not receive amajority of the votes cast, we shall certify the results of the election.[The Board certified that a majority of the valid votes was not castfor Lodge No. 1988, International Association of Machinists, AFL-CIO, and'that said labor organization is not the exclusive representa-tive of the employees in the unit found appr'opriate.] '-2_SeeMerck & Co.; Inc ,104 NLRB 891.-The Gummed Products Compdriy,'112NLRB 1092.Comfort Slipper Corporation,112 NLRB 183.5 118 NLRB 125.